

a2475481204image1.jpg [a2475481204image1.jpg]

--------------------------------------------------------------------------------

AgroFresh
One Washington Square
510-530 Walnut Street
13th Floor oSuite 1350
Philadelphia, PA 19106    www.agrofresh.com

--------------------------------------------------------------------------------



August 20, 2018


Mr. Graham Miao
7 Beth Court
Randolph, NJ 07869


Dear Graham,


I am pleased to offer you a position as Executive Vice President and Chief
Financial Officer at AgroFresh Solutions, Inc. (the “Company” or “AgroFresh”) at
a starting annual salary of $450,000 with salary payments made to you on a
bi-weekly basis. This position reports to the Company’s Chief Executive Officer
and will be located in Philadelphia, PA.


I currently anticipate your start date to be August 30, 2018. Under our
Company’s management compensation program, your base salary will be reviewed
annually, with consideration to the competitive market and your individual
performance for appropriate increases; provided that in no event will your
annual base salary be reduced. In addition, you will be eligible for the
AgroFresh Performance Bonus Program, which is designed to provide a meaningful
financial reward when AgroFresh meets its performance targets and you deliver
excellent individual performance. For the 2018 fiscal year you shall be eligible
to receive a bonus under the AgroFresh Performance Bonus Program, which bonus
will be pro-rated to reflect your period of employment with AgroFresh during the
2018 fiscal year. The components of your cash compensation package, if you
accept this offer of employment, are listed below.


Cash Compensation Annualized Base Salary:
$450,000
Annual Performance Bonus Target:
70% of base salary



You will receive a one-time Sign-On Bonus of $90,000, less any required taxes
and withholding. This bonus will be paid six weeks after you commence employment
with AgroFresh. This Sign-On Bonus is conditioned upon your acknowledgement and
agreement to the following claw-back provisions: (i) if you voluntarily
terminate your employment, other than for Good Reason (as defined below), or if
you are terminated by the Company for Cause (as defined below), in either case
within twelve (12) months following your start date, you agree to reimburse the
Company for 100% of this Sign-On Bonus, reduced by the aggregate amount that
results from applying the highest tax rates for federal, state and local taxes
that you paid on account of the 2018 tax year to the Sign-On Bonus, or (ii) if
you voluntarily terminate your employment, other than for Good Reason, or if you
are terminated by the Company for Cause, in either case following the first
anniversary of your start date and prior to the second anniversary of your start
date, you agree to reimburse the Company for 50% of this Sign-On Bonus, reduced
by 50% of the aggregate amount that results from applying the highest tax rates
for federal, state and local taxes that you paid on account of the 2018 tax year
to the Sign-On Bonus. You further agree that any claw-back required




--------------------------------------------------------------------------------




hereunder shall be repaid by you within thirty (30) days of the date of such
voluntary termination (other than for Good Reason) or termination for Cause.


On your start date, the Company will grant you awards (collectively, the “Equity
Award”) under the Company’s 2015 Incentive Compensation Plan (the “Equity
Plan”), as follows:


•
Restricted Stock: That number of shares of the Company’s common stock equal to
$400,000 divided by the Fair Market Value (as defined in the Equity Plan) of the
Company’s common stock on the grant date

•
Options: Nonqualified stock options to purchase that number of shares of the
Company’s common stock equal to $400,000 divided by the Fair Market Value of the
Company’s common stock on the grant date, with an exercise price per share equal
to such Fair Market Value



The Restricted Stock and Options subject to the Equity Award shall vest over
three (3) years in three equal installments on each anniversary of your start
date, beginning on the first anniversary of your start date; provided in each
case that you are still employed by the Company on each applicable vesting date.
Any unvested Restricted Stock or Options at the time you cease to be employed by
the Company shall be forfeited. The Restricted Stock and Options subject to the
Equity Award shall be subject to such other terms as set forth in the applicable
grant agreements, in substantially the forms previously provided to you by the
Company.


Starting in 2019, you will be eligible to receive annual equity awards at 125%
of your annual base salary (calculated in a manner consistent with the initial
Equity Award above), subject to approval of the Compensation Committee, but we
anticipate the split of awards to be:


•
50% Long Term Performance Plan in the form of Restricted Stock Units

•
30% Restricted Stock

•
20% Stock Options



AgroFresh provides competitive medical, dental, vision, life insurance and
retirement benefits, holidays, vacation and personal leave policies. You will
receive 20 vacation days in 2019 and pro-rated in 2018 based on your start date.
AgroFresh also provides two personal choice days and the following company paid
holidays: New Year’s Eve Day, New Year’s Day, Good Friday, Memorial Day,
Independence Day, Labor Day, Thanksgiving Day, Friday after Thanksgiving,
Christmas Eve Day, and Christmas Day.
As an executive, you will be provided additional life insurance of four times
your annual base salary and the Company will reimburse you up to $15,000 per
calendar year for annual tax preparation and financial planning expenses (and,
solely in calendar year 2018, expenses associated with the review of this offer
letter and any related employment documents by your counsel).


A summary of our current benefits program for 2018 is attached for your
convenience. During your employment, you will be eligible to participate in the
employee benefits offered to U.S. employees of the Company, as well as those
offered to other U.S.-based executives of the Company, at levels no less
favorable than that provided to other U.S.-based executive officers of the
Company. Enrollment forms and instructions will be sent to you once we have
received a copy of your signed offer letter. The Company reserves the right to
amend, modify, and terminate benefit programs at any time at our discretion.


If your employment is terminated by the Company without Cause, or if you resign
for Good Reason, in addition to the Accrued Obligations (as defined below), you
will receive a severance payment of an amount equal to 1.5 times your annual
base salary in effect at the time of termination (but without taking into
account any reduction forming the basis of a termination for Good Reason)
(except in the event of termination within twelve (12) months of your start
date, in which case such payment amount shall be equal to 1.0 times your annual
base salary (but without taking into account any reduction forming the basis of
a termination for Good Reason)), payable in




--------------------------------------------------------------------------------




substantially equal installments in accordance with the Company’s normal payroll
practices over the twelve (12) month period from your termination date,
commencing on the first payroll date that occurs on or after the Release
Effective Date (as defined below), but in any event within sixty (60) days
following your termination date. In addition, if you elect continued coverage
for yourself and/or your spouse and other eligible dependents under any of the
Company’s health plans pursuant to Section 4980B of the Internal Revenue Code of
1986, as amended (the “Code”) or any comparable law (“COBRA”), for each month
during which such coverage is in effect (but not more than eighteen (18)
months), the Company will pay the applicable insurance provider an amount equal
to the difference between the premium paid for such COBRA coverage and the
premium charged by the Company to an active employee for comparable coverage,
which monthly amount shall be payable over an eighteen (18) month period (or
shorter period to the extent you elect COBRA coverage for less than eighteen
(18) months). The foregoing severance benefits are expressly conditioned on (i)
your execution and delivery, and non-revocation of, a valid and effective
general release and waiver in substantially in the form attached hereto as
Exhibit A and (ii) your continued compliance with your obligations
under your Employment Agreement (as defined below).

As used in this offer letter:


“Accrued Obligations” means (i) your base salary earned through your date of
termination, to the extent not already paid (to be paid on the first Company
payroll date following your date of termination), (ii) any annual bonus earned
but unpaid as of the date of termination for any previously completed fiscal
year (to be paid when bonuses are paid to other executives under the bonus
plan), (iii) reimbursement of any unreimbursed business expenses incurred by you
in accordance with the Company policy prior to the date of your termination of
employment (to be paid on the first Company payroll date following your date of
termination), and (iv) such employee benefits, if any, as to which you may be
entitled under the employee benefit plans of the Company, including without
limitation, any retirement benefits, medical, life insurance or disability
benefits, accrued but unpaid vacation or other benefits which you are entitled
to pursuant to the terms of the applicable plans then in effect (paid at such
times following your termination date as provided under the applicable plans,
provided that with respect to vacation time it will be paid, to the extent
reasonably practicable, on the first Company payroll date following your date of
termination).


“Cause” means (i) your continued failure to substantially perform your duties
hereunder (other than as a result of total or partial incapacity due to physical
or mental illness), provided that is understood that this clause (i) shall not
permit the Company to terminate your employment for Cause because of
dissatisfaction with the quality of services provided or disagreement with the
actions that are taken in the good faith performance of your duties to the
Company, (ii) fraud or embezzlement of Company property, (iii) your conviction
of or plea of guilty or no contest to a felony (other than traffic offenses),
(iv) your willful malfeasance or willful misconduct in connection with your
duties hereunder or any act or omission taken in bad faith which is materially
injurious to the financial condition or business reputation of the Company or
any of its subsidiaries or affiliates, or (v) your material breach of the
Employment Agreement (or any successor agreement to the Employment Agreement).
For purposes of the definition of Cause, no act or failure to act on your part
shall be considered “willful” unless it is done, or omitted to be done, by you
in bad faith or without reasonable belief that your action or omission was in
the best interests of the Company.  In the case of clauses (i) and (v) of this
paragraph, termination of your employment shall not be deemed to be for Cause
unless and until the Company delivers to you a written notice detailing the
specific acts that serve as the basis for the termination for Cause, within
sixty (60) days of the Company becoming aware of such acts, and you fail to cure
such acts within a period of thirty (30) days of receipt of the notice of
termination. 


“Good Reason” means, without your prior written consent, (i) a material failure
of the Company to pay or cause to be paid your base salary or annual performance
bonus (if any) when due, (ii) a material reduction in your base salary or the
target for your annual performance bonus opportunity described above, (iii) a
relocation of your primary work location of more than fifty (50) miles from the
work location on your employment start date, (iv) a material reduction in your
duties, authority or responsibilities; (v) a change in your reporting structure
so that you




--------------------------------------------------------------------------------




do not report directly to the Chief Executive Officer or the Board of Directors
of the Company; or (vii) any action or inaction that constitutes a material
breach of this offer letter by the Company; provided that none of these events
shall constitute Good Reason unless (a) you provide the Company with written
notice of the existence of such condition within sixty (60) days after the
initial existence of the condition, (b) the Company fails to remedy the
condition within thirty (30) days after its receipt of such notice and (c) you
resign within 30 days after the expiration of such thirty (30)-day remedy
period.


“Release Effective Date” means the first date on which the release becomes
irrevocable by virtue of the expiration of the revocation period without the
release having been revoked.


Notwithstanding anything to the contrary herein, (i) all rights you have to
indemnification as a director, officer or fiduciary pursuant to any agreement,
applicable statue, Company bylaws or articles of organization as in effect from
time to time shall not be impacted by the provisions of this offer letter and
all such rights, if any, shall survive the termination and/or expiration of this
offer letter and/or the termination of your employment with the Company; and
(ii) so long as you are employed by the Company, and for a period of six (6)
years following your termination of employment, the Company agrees to purchase
and maintain insurance for your benefit, covering director, officer and
fiduciary liability on the same basis as active directors, officers and/or
fiduciaries, as applicable, of the Company. Further, on your start date, the
Company shall provide you with the same indemnification agreement for which
other executive officers of the Company are covered, which indemnification
agreement shall be in substantially the form previously provided to you by the
Company.


Notwithstanding any other provision of this offer letter to the contrary, to the
extent that any payment or distribution of any type to or for you by the Company
(or by any affiliate of the Company, any person or entity who acquires ownership
or effective control of the Company or ownership of a substantial portion of the
Company’s assets (within the meaning of Section 280G of the Code and the
regulations thereunder)), or any affiliate of such person or entity, whether
paid or payable or distributed or distributable pursuant to the terms of this
Agreement or otherwise (the “Total Payments”), is or will be subject to the
excise tax imposed under Section 4999 of the Code (the “Excise Tax”), then the
Total Payments shall be reduced (but not below zero) if and to the extent that a
reduction in the Total Payments would result in your retaining a larger amount,
on an after-tax basis (taking into account federal, state and local income taxes
and the Excise Tax), than if you received the entire amount of such Total
Payments. The determination of whether the Total Payments shall be reduced and
the amount of such reduction shall be determined by an accounting firm selected
by you and the Company (which accounting firm’s fees shall be paid for by the
Company), and shall be final and binding upon you and the Company. The
accounting firm’s decision as to which of the Total Payments are to be reduced,
if any, shall be made (i) only from the Total Payments that the accounting firm
determines reasonably may be characterized as “parachute payments” under Section
280G of the Code; (ii) only from the Total Payments that are required to be made
in cash, (iii) only with respect to any amounts that are not payable pursuant to
a “nonqualified deferred compensation plan” subject to Section 409A of the Code
(“Section 409A”), until those payments have been reduced to zero, and (iv) in
reverse chronological order, to the extent that any of the Total Payments
subject to reduction are made over time (e.g., in installments). In no event,
however, shall any of the Total Payments be reduced if and to the extent such
reduction would cause a violation of Section 409A or other applicable law.


In addition, the intent of the parties is that payments and benefits under this
offer letter comply with or are exempt from Section 409A and this offer letter
shall be interpreted and construed in a manner that establishes an exemption
from (or compliance with) the requirements of Section 409A. Any terms of this
offer letter that are undefined or ambiguous shall be interpreted in a manner
that complies with Section 409A to the extent necessary to comply with Section
409A. Notwithstanding anything herein to the contrary, (i) if, on the date of
termination, you are a “specified employee” as defined in Section 409A, and the
deferral of the commencement of any payments or benefits otherwise payable
hereunder as a result of such termination of employment is necessary in order to
prevent any accelerated or additional tax under Section 409A, then the Company
will defer the commencement of the




--------------------------------------------------------------------------------




payment of any such payments or benefits hereunder (without any reduction in
such payments or benefits ultimately paid or provided to you) until the date
that is six (6) months following the date of termination (or the earliest date
as is permitted under Section 409A), and (ii) if any other payments of money or
other benefits due to you hereunder could cause the application of an
accelerated or additional tax under Section 409A, such payments or other
benefits shall be deferred if deferral will make such payment or other benefits
compliant under Section 409A, or otherwise such payment or other benefits shall
be restructured, to the extent possible, in a manner, determined by the Company,
that preserves the economic benefit and original intent thereof but does not
cause such an accelerated or additional tax. If the portion of the severance
benefits payable under this offer letter within the sixty (60) day period
following your termination of employment constitutes deferred compensation and
such sixty (60) day period spans two tax years, the commencement of such payment
shall not commence until the second tax year. Notwithstanding anything to the
contrary herein, to the extent required by Section 409A, a termination of
employment shall not be deemed to have occurred for purposes of any provision of
this offer letter providing for the payment of amounts or benefits upon or
following a termination of employment unless such termination is also a
“separation from service” within the meaning of Section 409A and, for purposes
of any such provision of this offer letter, references to a “termination,”
“termination of employment” or like terms shall mean separation from service.
Notwithstanding anything to the contrary herein, except to the extent any
expense, reimbursement or in-kind benefit provided pursuant to this offer letter
does not constitute a “deferral of compensation” within the meaning of Section
409A (i) the amount of expenses eligible for reimbursement or in-kind benefits
provided to you during any calendar year will not affect the amount of expenses
eligible for reimbursement or in-kind benefits provided to you in any other
calendar year, (ii) the reimbursements for expenses for which you are entitled
to be reimbursed shall be made on or before the last day of the calendar year
following the calendar year in which the applicable expense is incurred, and
(iii) the right to payment or reimbursement or in-kind benefits hereunder may
not be liquidated or exchanged for any other benefit. Each payment made under
this offer letter shall be treated as a separate payment and the right to a
series of installment payments under this offer letter is to be treated as a
right to a series of separate payments. Notwithstanding the foregoing, the
Company does not make any representation to you that the payments or benefits
provided under this offer letter are exempt from, or satisfy, the requirements
of Section 409A, and the Company shall have no liability or other obligation to
indemnify or hold harmless you or any of your beneficiaries for any tax,
additional tax, interest or penalties that you or any of your beneficiaries may
incur in the event that any provision of this offer letter, or any amendment or
modification thereof, or any other action taken with respect thereto that is
consistent therewith, is deemed to violate any of the requirements of Section
409A.
You will also receive relocation benefits, a summary of which is attached for
your review; provided, that for purposes of clarity all references in the
attached summary that reference “voluntary resignation” shall not include a
resignation on account of Good Reason. You must utilize these benefits by
December 31, 2020.


This offer letter, together with the other employee agreement forms described
below, sets forth the entire agreement between us and supersedes any prior
communications, agreements and understandings, written or oral, with respect to
the terms and conditions of your employment.
This job offer is contingent upon:


•
Your having proper authorization to work in the United States and, if required,
obtaining the appropriate U.S. export license(s). Only U.S. citizens or
nationals, U.S. Permanent Residents, or aliens who are authorized to work in the
United States will be considered for employment for U.S. based positions at
AgroFresh.

•
Passing your background check, which will include a criminal check: an
employment and salary history verification; an academic degree and certification
verification; screening for illegal and controlled substances; and passing a
credit check







--------------------------------------------------------------------------------




And, on your report-to-work date:


•
Verifying your employment eligibility by completing an I-9 form and supporting
documentation. Federal law requires all employers to verify the identity and
employment eligibility of all persons hired to work in the United States.

•
Signing the standard AgroFresh Employment Agreement for U.S. employees (the
“Employment Agreement”), in the form previously provided to you, on your first
day.



If you have obligations to your prior employers (e.g., pursuant to a signed
employment agreement, non-compete agreement, secrecy agreement, etc.), AgroFresh
expects that you will abide by them. If such obligations may restrict your
ability to fulfill your anticipated job responsibilities at AgroFresh, you
should discuss this with me or Karen Dangovetsky, Human Resource Director prior
to accepting this offer.


Graham, I am confident you will find working for AgroFresh in this new capacity
to be an exciting and challenging experience and hope you will give this offer
your most serious consideration. Please indicate your acceptance of this offer
on or before August 22, 2018 by signing and returning this letter to Karen
Dangovetsky at kdangovetsky@agrofresh.com and our centralized HR mailbox at
FHRAGRO@agrofresh.com


If you have any questions, please let Karen or me know. We look forward to
hearing from you soon with an acceptance of the offer to join our AgroFresh team
in this new capacity.


Sincerely,


/s/ Jordi Ferre
Jordi Ferre
Chief Executive Officer
AgroFresh Solutions, Inc.






  /s/ Graham Miao
Graham Miao


  8/21/18
Date





